Exhibit No.: 10.2

STOCK PURCHASE AGREEMENT

This Agreement, dated as of July 17, 2009, is entered into by and between
Oakridge International Corporation, a Nevada corporation with an address at 1609
Jie Yang Building, 271 Lockhart Road, Wanchai, Hong Kong (the "Company"), and
Michael Burney, a USA resident with an address at 3001 Bridgeway Blvd., K291,
Sausalito, CA 94965, USA (the "Purchaser").

In consideration of the mutual promises and covenants contained in this
Agreement, the parties hereto agree as follows:

1. AUTHORIZATION AND SALE OF SHARES.

1.1

INITIAL PURCHASE AND SALE. Subject to the terms and conditions set forth in this
Agreement, on the Initial Closing Date (as hereinafter defined) the Company
shall sell and issue to the Purchaser, and the Purchaser shall purchase from the
Company 1,250,000 shares (the "Sale Shares") of the Company's common stock
("Common Stock" or "Shares"), at a purchase price per Share of US$0.02
("Purchase Share Price"), or US$25,000 in the aggregate (the "Purchase Price").
Such purchase and sale is referred to herein as the "Share Purchase".

1.2 CLOSING OF PURCHASE.

(a)

The closing of the Share Purchase (the "Closing") shall take place at the
Company's offices at 1609 Jie Yang Building, 271 Lockhart Road, Wanchai, Hong
Kong on or before July 20, 2009, or at such other location, date and time as may
be agreed upon between the Purchaser and the Company (such date, the "Closing
Date").

(b)

At the Closing, the Company shall deliver to the Purchaser a stock certificate,
registered in the name of the Purchaser, representing the Sale Shares purchased
by the Purchaser, against payment of the Purchase Price which has been
acknowledged receipt thereof.

2

THE CLOSING. Concurrently with the execution and delivery of this Agreement, the
Company is delivering to the Purchaser a certificate for the number of Shares
being purchased by such Purchaser, registered in the name of the Purchaser,
against payment to the Company of the purchase price thereof, by offsetting
against invoices totaling US$25,000 owed by the Company to Mr. Burney as of the
date hereof.

--------------------------------------------------------------------------------

3

REPRESENTATIONS OF THE COMPANY. The Company hereby represents and warrants to
each of the Purchasers as follows:

3.1

CAPITALIZATION. The authorized capital stock of the Company (immediately prior
to the sale of the Shares) consists of 75,000,000 shares of Common Stock with
USD.0001 par value per share (the "Common Stock"), of which 5,260,000 shares are
issued and outstanding. All of the issued and outstanding shares of Common Stock
have been duly authorized and validly issued and are fully paid and
nonassessable. Except as provided in this Agreement and announced by the
Company, no subscription, warrant, option, convertible security or other right
(contingent or otherwise) to purchase or acquire any shares of capital stock of
the Company is authorized or outstanding.

3.2

ISSUANCE OF SHARES. The issuance, sale and delivery of the Shares in accordance
with this Agreement have been duly authorized by all necessary corporate action
on the part of the Company, and all such shares have been duly reserved for
issuance. The Shares, when issued, sold and delivered against payment thereof in
accordance with the provisions of this Agreement will be duly and validly
issued, fully paid and non-assessable.

3.3

AUTHORITY FOR AGREEMENT. The execution, delivery and performance by the Company
of this Agreement and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all necessary corporate action.
This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable in
accordance with its terms.

4.

INVESTMENT REPRESENTATIONS OF THE PURCHASERS. The Purchaser represents and
warrants to the Company as follows:

(a)

Purchaser is purchasing the Shares for its own account for investment only, and
not with a view to, or for sale in connection with, any distribution of the
Shares in violation of the Securities Act of 1933, as amended (the "Securities
Act"), or any rule or regulation under the Securities Act.

(b)

Purchaser has had such opportunity as it has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit it to
evaluate the merits and risks of the investment in the Company.

(c)

Purchaser has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in the purchase of the Shares
and to make an informed investment decision with respect to such purchase.

(d)

Purchaser can afford a complete loss of the value of the Shares and is able to
bear the economic risk of holding such Shares for an indefinite period.

--------------------------------------------------------------------------------

(e)

Purchaser understands that (i) the Shares have not been registered under the
Securities Act and are "restricted securities" within the meaning of Rule 144
under the Securities Act, (ii) the Shares cannot be sold, transferred or
otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available; (iii) in any
event, the exemption from registration under Rule 144 or otherwise may not be
available for at least two years and even then will not be available unless a
public market then exists for the Shares or adequate information concerning the
Company is then available to the public, and other terms and conditions of Rule
144 are complied with; and (iv) there is now no registration statement on file
with the Securities and Exchange Commission with respect to any stock of the
Company and the Company has no obligation or current intention to register the
Shares under the Securities Act.

(f)

A legend substantially in the following form will be placed on the certificate
representing the Shares:

"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold, transferred or
otherwise disposed of in the absence of an effective registration statement
under such Act or an opinion of counsel satisfactory to the corporation to the
effect that such registration is not required."

(g)

Purchaser understand and agrees that stop-transfer instructions will be placed
with the transfer agent with respect to all certificates evidencing the Shares
issued pursuant to this Agreement.

5.

MISCELLANEOUS.

5.1

ENTIRE AGREEMENT. This Agreement embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter.

5.2

COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall be one and
the same document.

5.3

SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

5.4

GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the laws of Nevada in the United States, without reference to conflict of
laws principles.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
hereof. Oakridge International Corporation



By:
----------------------
Title: Director, CFO Michael Burney



By:
----------------------